Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated December 14, 2010 with respect to the consolidated financial statements and schedule included in the Annual Report on Form 10-K for the year ended September 30, 2010 of Telular Corporation, which are incorporated by reference in this Registration Statement. We consent to the incorporation by reference in the Registration Statement of the aforementioned reports, and to the use of our name as it appears under the caption "Experts.” /s/ GRANT THORNTON LLP Chicago, IL August 10, 2011
